DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s application filed on July 14, 2020 has been entered.  Claim 1-18 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 recite the limitation "the missing parameter data" (claim 1, line 13-14; claim 10, line 14-15).  There is insufficient antecedent basis for this limitation in the claims.
Dependent claim 2-9 and 11-18 fail to cure the deficiencies of independent claim 1 and 10 are therefore likewise rejected.

In addition, claim 8-9, 17-18 recite the limitation "the voice command".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (PG PUB US2019/0122657)

Regarding claim 1, James teaches “a system for data processing, comprising:” (Fig. 1 shows an example environment includes a voice-enabled electronic device 106 and a local agent 110 [James, Fig. 1, para 0039]);
“a first processor operating under algorithmic control and configured to receive audio data during a first session and to convert the audio data into encoded electrical data;” (Fig. 7 shows an example computing device 710 that implement device 106, and the device 710 comprises at least one processor 714 executing software modules.  The streaming audio recording [encoded electrical data] may be generated by the device 106 in response to signals received from a microphone of the device 106 that captures spoken input [audio data] of a user of the device 106 [James, 0044, 0107-0108, 0112]);
“a second processor operating under algorithmic control and configured to identify speech data in the encoded electrical data and to convert the speech data to text data;” (Fig. 7 shows an example computing device 710 that implement local agent 110, and the device 710 comprises at least one processor 714 executing software modules. The local agent 110 receives instances of voice input from the device 106, such as in the form of a streaming audio recording.  The voice to text engine 112 receives an instance of voice input (e.g., in the form of digital audio data), and converts the voice input into text [text data] that includes one or more text words or phrases (also referred to herein as tokens).  A streaming voice to text engine converts voice input to text on a token-by-token basis and in real time or near-real time, such that tokens may be output effectively concurrently with a user's speech [speech data] (James, para 0044, 0046, 0107-0108, 0112);
“the second processor further configured to process the text data to identify one or more commands and one or more missing parameters of the commands; and” (The local parser engine 114 may attempt to discern the semantics of text to determine if the text invokes a 3P agent, if the text is to be handled locally by the local agent 110 or remotely by a 3P agent, and/or to determine other actions [command] and/or attributes [missing parameter] associated with the text [James, para 0049]);
“the second processor further configured to map context data to one or more commands and the one or more missing parameters and to select replacement parameter data corresponding to the missing parameter data from the mapped context data.” (Local parser engine 114 may receive a sequence of tokens [context data] such as “remind me to,” “pick up,” “bread,” and “after work” and map the sequence of tokens to the action [command] of setting a reminder with missing parameters such as the reminder type parameter “shopping reminder” and the time parameter of “5:00 pm,”, such that at 5:00 pm (replacement data replacing token “after work”) that day the user receives a reminder to “buy bread.” [James, para para 0050]).

Regarding claim 3, James teach “wherein the second processor comprises a session context system configured to provide first session data to one or more predetermined fields of the mapped context data.” (User parameters [first session data] may be utilized to bias the voice to text conversion, which would be used as the missing parameter(s) in the command, such as restaurant names and name of a contact of the user [predetermined fields] [James, para 0035, 0037]).

Regarding claim 4, James teach “wherein the second processor comprises a global server context system configured to provide data from one or more second sessions to one or more predetermined fields of the mapped context data.” (User parameters [session data] may be utilized to bias the voice to text conversion, which would be used as the missing parameter(s) in the command, such as restaurant names and name of a contact of the user [predetermined fields].   In addition, James discloses the local agent 110 may be remote and may interface with each of a plurality of voice-enabled electronic devices of multiple users, which implies different user parameters for the multiple users [James, para 0035, 0037, 0041]).

Regarding claim 8, James teaches “wherein the second processor comprises a representational state transfer response to voice converter configured to provide response data to the voice command.” (The local action engine 116 may work in conjunction with the local parser engine 114 and perform one or more actions as dictated by parsed text [of the voice command]. The output engine 118 provides instances of output to the device 106, based on local responsive content [representational state transfer response] from local action engine 116. In some implementations, the output engine 118 may include a text to speech engine [voice converter] that converts textual components of responsive content to an audio format [James, para 0052]).

Claim 10 lists all the same elements of claim 1 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 1 applies equally as well to claim 10.

Claim 12 lists all the same elements of claim 3 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 3 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 4 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 4 applies equally as well to claim 13.

Claim 17 lists all the same elements of claim 8 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 8 applies equally as well to claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 3-4, 8, 10, 12-13 and 17 above, and further in view of Cohen (US Patent 11,308,265).

Regarding claim 2, James does not teach “wherein the second processor comprises an authentication service configured to receive user data and to authenticate the user data, wherein the missing parameters are used to authenticate the user data.”
Cohen teaches “wherein the second processor comprises an authentication service configured to receive user data and to authenticate the user data, wherein the missing parameters are used to authenticate the user data.” (The voice authentication circuit 153 is structured to facilitate authentication/verifying a user's voice. In some embodiments, the voice authentication circuit 153, upon receiving a voice input [user data] from the user device 130, compares the voice input with known voice samples of the user's speech [missing parameters] stored in the provider database 365 (described herein) for a match or a substantial match [Cohen, column 12, line 36-40]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively improve user experience by performing an authentication without the necessity of the user being forced to provide log-in authentication credentials [Cohen, column 12, line 46-50]).

Claim 11 lists all the same elements of claim 2 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 2 applies equally as well to claim 11.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 3-4, 8, 10, 12-13 and 17 above, and further in view of Poblete (PG PUB US2018/0041604).

Regarding claim 5, James does not teach “wherein the second processor comprises a context to Redfish URI mapper configured to assign the mapped context data in accordance with a Redfish protocol.”
Poblete teaches “wherein the second processor comprises a context to Redfish URI mapper configured to assign the mapped context data in accordance with a Redfish protocol.” (The GET command 210 illustrated in FIG. 2 is representative of the client request 110 of FIG. 1. GET command 210 consists of the command portion “GET” and an absolute URI (“https://10.35.175.101/redfish/v1/Managers”) that references a RESTful API resource. In this particular example, the path portion (“/redfish/v1/Managers”) of the URI of GET command 210 conveys that a root object of a Redfish-compliant API resides on the /redfish/v1/ directory of the applicable resource.  Upon receiving the GET command, aggregator 104 (acting a context to Redfish URI mapper) is an aggregator resource that generates additional aggregator operations, including the proxy requests 211, including one proxy request 211 for each aggregated service 106 associated with aggregator 104, where each proxy request 211 is analogous to GET command 210, and the unique prefix portion of proxy request 211-1 includes the IP address 192.168.1.102 of the first aggregated service 106-1 [Poblete, para 0048-0049]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively aggregate on behalf of a plurality of individual resources, which may not be accessible to the client user [Poblete, para 0009].

Regarding claim 6, James as modified by Poblete teaches “wherein the second processor comprises a Redfish URI manager configured to implement the Redfish protocol.” (Aggregator 104 (acting as a Redfish URI manager) may generate and forward an analogous request [Poblete, para 0045]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 6.

Regarding claim 7, James as modified by Poblete teaches “wherein the second processor comprises a Redfish URI database configured to provide Redfish URI data associated with the Redfish protocol.” (By specifying a URI prefix creation/encoding mechanism with every client request passed through to an aggregator service, the aggregator is freed from having to maintain a database of URI translations that might be otherwise required [Poblete, para 0016]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 7.

Claim 14 lists all the same elements of claim 5 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 5 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 6 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 6 applies equally as well to claim 15.

Claim 16 lists all the same elements of claim 7 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 7 applies equally as well to claim 16.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 8, 10 and 17 above, and further in view of Varma (PG PUB US2015/0311952).

Regarding claim 9, James does not teach “wherein the second processor comprises a representational state transfer push service configured to provide response data that is unassociated with the voice command.”
Varma  teaches “wherein the second processor comprises a representational state transfer push service configured to provide response data that is unassociated with the voice command.” (Notification module 132 allows an end user to get direct feedback from BMC 28 for management functions, such as notifications indicating the management function that failed, and the type of failure [Varma, para 0048]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively enhance user experience by informing the user of an failed function.

Claim 18 lists all the same elements of claim 9 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 9 applies equally as well to claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                    /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441